           Case 2:20-cv-01258-GMN-NJK Document 18 Filed 08/07/20 Page 1 of 2



 1   LAW OFFICE OF DANIEL MARKS
     DANIEL MARKS, ESQ.
 2   Nevada State Bar No. 002003
     office@danielmarks.net
 3   ADAM LEVINE, ESQ.
     Nevada State Bar No. 004673
 4   alevine@danielmarks.net
     610 South Ninth Street
 5   Las Vegas, Nevada 89101
     (702) 386-0536: FAX (702) 386-6812
 6   Attorneys for Plaintiff

 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                                   FOR THE DISTRICT OF NEVADA

10

11   JAY BARTH                                         Case No.: 2:20-cv-01258-GMN-NJK

12          Plaintiff,

13   v.                                                STIPULATION TO EXTEND THE
                                                       PLAINTIFF’S RESPONSE TO
14   STATE OF NEVADA ex rel. its                       DEFENDANT’S MOTION TO DISMISS
     DEPARTMENT OF HEALTH AND                          [DOC. 12]
15   HUMAN SERVICES,

16         Defendant.
     ________________________________/
17

18          It is stipulated and agreed that between the parties, Plaintiff Jay Barth and Defendant

19   Department of Health and Human Services by and through their undersigned counsel that Plaintiff shall

20   ///

21   ///

22   ///

23   ///

24   ///


                                                      1
          Case 2:20-cv-01258-GMN-NJK Document 18 Filed 08/07/20 Page 2 of 2



 1   have an additional 30 days from the original due date of July 30, 2020 in which to file their Response to

 2   Defendant’s Motion to Dismiss [Doc. 12]. The new due date is Monday, August 31, 2020.

 3   DATED this 7th day of August, 2020.                 DATED this 7th day of August, 2020.

 4   LAW OFFICE OF DANIEL MARKS                          OFFICE OF THE ATTORNEY GENERAL

 5   _/s/ Adam Levine, Esq.____________                  __/s/ Charity F. Felts, Deputy Attorney General
     DANIEL MARKS, ESQ.                                  CHARITY F. FELTS, Deputy Attorney General
 6   Nevada State Bar No. 002003                         Nevada State Bar No. 010581
     office@danielmarks.net                              cfelts@ag.nv.gov
 7   ADAM LEVINE, ESQ.                                   GERALD L. TAN, Deputy Attorney General
     Nevada State Bar No. 004673                         Nevada State Bar No. 013596
 8   alevine@danielmarks.net                             gtan@ag.nv.gov
     610 South Ninth Street                              5420 Kietzke Lane, Suite 2020
 9   Las Vegas, Nevada 89101                             Reno, Nevada, 89511
     Attorneys for Plaintiff                             Attorneys for Defendant
10

11          IT IS SO ORDERED.

12                                                _______________________________________
                                                  Gloria M. Navarro, District Judge
13                                                UNITED STATES DISTRICT COURT

14                                                DATED this 7 day of August, 2020.

15

16

17

18

19

20

21

22

23

24


                                                        2
